EXHIBIT 10.93

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 22nd day
of December, 2000 by and among WILLIAM Y. YUN (the “Employee”), FIDUCIARY TRUST
COMPANY INTERNATIONAL, a bank organized under the New York State Banking Law
(“Company”), and FRANKLIN RESOURCES, INC., a Delaware corporation (“Parent”).

 

WHEREAS, Company is a bank organized’ and existing under Article III of the New
York State Banking Law (the “NYBL”); and

 

WHEREAS, Company and Parent entered into an agreement whereby Parent will
acquire all the shares of Company (the “Agreement and Plan of Share
Acquisition”); and

 

WHEREAS, pursuant .to the Agreement and Plan of Share Acquisition, the parties
desire to enter into an employment agreement under which the Employee shall be
employed by Company and under which Company shall compensate the Employee
following the closing date of the acquisition (the “Closing Date”); provided,
that if prior notification to or approval of the Board of Governors of the
Federal Reserve System, the New York State Banking Department or any other
governmental entity is required in connection with the employee entering into
this Agreement, such employment and compensation will begin, and this Agreement
shall only be effective, following the date on which any required notification
periods have expired or been terminated, such approvals have been obtained and
any waiting period or periods shall have passed.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Company, Parent, and the Employee agree as follows:

 

ARTICLE I.

 

EMPLOYMENT

 

1.1 Office: Responsibilities. Subject to the terms hereof, Company shall employ
the Employee, and the Employee shall be employed by Company, as President,
effective as of the Closing Date, subject to the direction and supervision of
the Chief Executive Officer of Company (“Company’s CEO”). The Employee shall
report directly to Company’s CEO. The Employee’s responsibilities will include,
among other things, management of all lines of businesses involving investment
management practices of Company, and assisting in maintaining and enhancing the
material business relationships of Company. In addition, the Employee shall be a
member of Company’s Executive Committee and Management Committee.

 

1.2 Full-Time Commitment. The Employee hereby accepts such employment hereunder,
and agrees that he will devote substantially all of his working time, attention,
knowledge and skills, faithfully, diligently, and to the best of his ability in
furtherance of the business of Company and as otherwise reasonably necessary to
such employment. During the term of his employment hereunder, the Employee will
not accept employment or compensation from or perform services of any nature for
any business enterprise other than Company and its subsidiaries; provided,
however, that nothing in this Agreement shall be deemed to restrict the Employee
from serving on (i) the unpaid boards of charitable, not-for-profit or community
organizations or (ii) any boards with the prior written consent of Company’s
Board of Directors and Parent’s Chief Executive Officer, in each case so long as
such activities do not interfere with the performance of his duties hereunder.

 

ARTICLE II.

 

TERM OF EMPLOYMENT

 

2.1 Term. The employment of the Employee pursuant hereto shall commence on the
Closing Date (or if later, the date of regulatory approval referred to in the
third whereas clause above) and



--------------------------------------------------------------------------------

remain in effect for a term expiring at 12:01 A.M. New York City time five
(5) years from the Closing Date (the “Term”) unless sooner terminated pursuant
to the provisions hereof. The Employee must be employed by Company on and prior
to the Closing Date for this Agreement to become effective. Employment after the
expiration of the Term, if any, shall be on an employment at-will basis unless
otherwise negotiated by the parties.

 

ARTICLE III.

 

COMPENSATION OF EMPLOYEE

 

3.1 Salary. During the Term, Company shall pay to the Employee a base salary
(“Base Salary”) equal to five hundred twenty-five thousand dollars ($525,000)
per year, payable in accordance with the regular payroll practices of Company,
but not less frequently than monthly. Such Base Salary shall be subject to
review on an annual basis by Company’s CEO, subject to review by Company’s
Compensation Committee, which review shall not result in a decrease in Base
Salary. The Base Salary and all other compensation payments to the Employee
under this Agreement or any other agreement shall be subject to withholding
taxes and other applicable deductions.

 

3.2 Bonus and Incentive Compensation. The Employee shall be eligible for
short-term and long-term bonus (each as specified below, and collectively, the
“Bonus”) and incentive compensation plan participation, on terms and conditions
no less favorable than those available for senior management employees of
Parent. The amount and payment of such Bonus and incentive compensation plan
participation shall be subject to the attainment of such performance objectives
as Company’s CEO shall determine, with the approval of Company and Parent
Compensation Committees. Performance objectives may include management, Parent,
Company, and individual targets, and overall Parent performance.

 

(a) Minimum Bonus Through September 30, 2002. Notwithstanding the other
provisions of this Section 3.2, the Bonus for the period (i) commencing
January 1,2001 and ending December 31, 2001 and (ii) commencing January 1, 2002
and ending September 30, 2002, on an annualized basis shall not be less than
three hundred fifty five thousand, one hundred ninety seven dollars ($355,197).
The Bonus for such periods shall be payable as follows:

 

(i) Short-Term Bonus. Employee shall receive an annualized short-term bonus
(“Short-Term Bonus”) of no less than one hundred ninety thousand dollars
($190,000), which shall be payable in cash within forty-five (45) days following
the end of the applicable period to which such Short-Term Bonus relates.

 

(ii) Long-Term Bonus. Employee shall receive an annualized long-term bonus
(“Long-Term Bonus”) of no less than one hundred sixty five thousand, one hundred
ninety seven dollars ($165,197), which shall be granted to Employee on the last
day of the applicable period, and shall be in the form of Parent restricted
stock, which shall vest in three (3) equal one-third (1/3) increments on the
first, second, and third anniversaries of the date of grant. The Parent
restricted stock granted shall be for a number of Parent shares equal to the
Long-Term Bonus divided by the eleven (11) day average per share New York Stock
Exchange closing price of Parent stock (which shall include the date of grant,
the five trading days prior to the date of grant and the five trading days
following the date of grant).

 

(b) Bonus and Incentive Compensation After September 30, 2002. After
September 30, 2002, the Employee shall become a participant in an incentive
compensation plan established by Parent, and will be eligible to receive awards,
grants or payments thereunder, in amounts comparable to, senior management
employees of Parent. Such incentive compensation plan (or program) will consist
of, among other components and without limitation by specification, a cash
bonus, a long-term stock incentive bonus distributed in the form of Parent
restricted stock and/or stock options. To the extent employment is not continued
beyond the Term, the bonus and incentive compensation for the period commencing
October 1, 2005 through the end of the Term shall not be less than the pro-rated
amount of the prior fiscal year’s incentive compensation payments to the
Employee pursuant to this Section 3.2(b) but shall not extinguish any rights the
Employee has under any then-existing award or grant.

 

3.3 Additional Services Compensation. (a) In consideration of additional
services to be rendered by the Employee in order to facilitate the integration
of the business of Company and Parent following the consummation of the
Agreement and Plan of Share Acquisition, during the Term, the Employee shall be



--------------------------------------------------------------------------------

eligible to receive additional services cash compensation (“Additional Services
Cash Compensation”) in the aggregate amount of one million, seven hundred twenty
thousand dollars ($1,720,000) payable as follows: twenty percent (20%) of such
Additional Services Cash Compensation (equal to $344,000) shall be payable on
each of the first, second, third, fourth and fifth anniversaries of the Closing
Date. Such Additional Services Cash Compensation shall be payable in cash as
soon as practicable after each such anniversary of the Closing Date, but in no
event later than thirty (30) days after each such anniversary of the Closing
Date.

 

(b) In addition, Employee shall be eligible to receive stock options calculated
using the amount of $430,000 (“Additional Services Stock Compensation”). The
Additional Services Stock Compensation shall be distributed in the form of stock
options granted on the Closing Date, fifty percent (50%) of which shall become
exercisable if the Employee remains employed by Company through the third
anniversary of the Closing Date and the remaining fifty percent (50%) shall
become exercisable if the Employee remains employed by Company through the
fourth anniversary of the Closing Date. Such stock options shall be for the
number of Parent shares equal to (i) the Additional Services Stock Compensation
divided by the per share New York Stock Exchange closing price of Parent stock
on the Closing Date, (ii) multiplied by three. Once such stock options become
exercisable, they shall remain exercisable until the earlier of: (x) the fifth
anniversary of the date of grant, (y) the first anniversary of a Disabling Event
or (z) ninety (90) days following termination of employment with Company. The
exercise price of such options shall be the per share New York Stock Exchange
closing price of Parent stock on the Closing Date.

 

3.4 Benefits Other Compensation. The Employee shall be entitled to such health,
life, disability or other insurance benefits, such qualified or nonqualified
profit sharing, pension or other deferred compensation or supplemental
retirement plan benefits, and such paid vacation and other fringe benefits and
other perquisites (collectively, “Benefits”) as are generally applicable to
other senior management employees of Company from time to time. In addition,
retiree medical (including prescription drug and dental) insurance benefits
currently provided to retired employees of Company and its subsidiaries shall be
provided upon retirement to the Employee and shall not be reduced from the
levels provided prior to the Closing Date. The Employee shall be entitled to
participate in such plans or programs as are generally applicable to senior
management employees of Parent from time to time (it being the intent of the
parties hereto that the Employee be treated with respect to Benefits in a manner
similar to senior management employees of Parent) unless the Employee is
participating in Benefit plans of Company that provide substantially similar
Benefits to the Employee. If the Employee becomes subject to any Benefits of
Parent, (i) the Employee’s prior years of service with Company shall be taken
into account by Company with respect to eligibility, benefits and vesting under
any Parent employee Benefit plan, program or arrangement and (ii) Parent shall
cause any and all pre-existing condition limitations, eligibility waiting
periods arid evidence of insurability requirements under any group plan to be
waived, or not applicable, with respect to the Employee and his eligible
dependents to the same extent waived under Company’s Benefit plans; provided,
however, that prior years of service provided in clause (i) shall not be taken
into account to the extent it would result in the duplication of benefits
accrued in any prior year; and provided further, however, that if the Employee
commences participation in any Benefit plan of Parent, the Employee shall not be
entitled to participate in the corresponding benefit plan maintained by the
Company. Notwithstanding anything to the contrary contained herein, for a period
of eighteen (18) months following the Closing Date, Parent shall, or shall cause
Company to, provide the Employee Benefits no less favorable in the aggregate
than the Benefits provided prior to the Closing Date.

 

3.5 Expenses. During the term of this Agreement, the Employee shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Employee in performing services hereunder, provided such expenses are
properly accounted for in accordance with Company policy and practices, as in
effect from time to time.

 

3.6 Allowance for Financial and Tax Planning. Company shall reimburse Employee
for up to fifteen thousand dollars ($15,000) for the fiscal year ending
September 30, 2001 and five thousand dollars ($5,000) for each subsequent fiscal
year, for actual expenses incurred in retaining an outside financial and/or tax
planner, provided such expenses are properly accounted for in accordance with
Company policy and practices, as in effect from time to time.

 

3.7 Additional Benefits. Company shall provide the Employee with such luncheon
club memberships and other such memberships in accordance with Company policy
and practices as in effect on the date hereof. Employee shall be entitled to
business travel in accordance with Company policy and practices as in effect on
the date hereof.



--------------------------------------------------------------------------------

3.8 Waiver. Employee acknowledges that as of the effective date of this
Agreement he is waiving all rights under Company’s Change of Control Severance
Plan, as in effect on the date hereof, which as to Employee shall be deemed null
and void and shall have no further force and effect.

 

ARTICLE IV.

 

TERMINATION

 

4.1 Discharge for Cause. The Employee may be terminated by Company from his
employment hereunder for Cause. Discharge for Cause shall mean the termination
of the Employee’s employment with Company by reason of anyone or more of the
following events: (a) the conviction of the Employee, by a court of competent
jurisdiction, or entry of a plea of guilty or nolo contendere, of any crime
(whether or not involving Company) which constitutes a felony in the
jurisdiction involved, (b) the Employee’s embezzlement or intentional
misappropriation of any property of Company or its affiliates or any clients of
any of them including any violation of Section 6.4 or 6.5 of this Agreement,
(c) the commission by the Employee of an act that would cause the Employee,
Company or any of its affiliates to be disqualified in any manner under
Section 9 of the Investment Advisers Act of 1940, if the Securities and Exchange
Commission (the “Commission”) were not to grant an exemptive order under
Section 9(c) thereof (irrespective of whether such order is granted), or that
would constitute grounds for the Commission to deny, revoke or suspend
registration of Company or any of its affiliates as an investment advisor,
broker/dealer or transfer agent, as applicable, with the Commission, (d) if the
Employee is an associated person of a broker-dealer, the commission by the
Employee of any act that would constitute grounds for any order by the
Commission against the Employee pursuant to Section 15(b)(4) or 15(b)(6) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), (e) a material
breach of this Agreement by the Employee, continued insubordination or
dereliction of duties or serious multiple infractions of regulatory compliance
requirements such as Company’s Code of Ethics, in each case after written notice
specifying in reasonable detail the nature of the breach, insubordination or
dereliction of duties or infractions and an opportunity to cure of not less than
30 days having been given to the Employee, (f) continued alcohol or other
substance abuse or addiction that renders the Employee incapable of
satisfactorily performing his duties, after written notice and an opportunity to
cure in the first such instance of not less than 30 days (90 days if the
Employee enters an approved rehabilitation program within such 30-day period)
have been given to the Employee or (g) the commission by the Employee of an act
that results in any bank regulatory authority (i) making a determination to the
effect that Parent may no longer maintain its status as a financial holding
company (“FHC”) or bank holding company (“BHC”) (as each such term is defined in
the Bank Holding Company Act of 1956, as amended, the “BHCA”) or (ii) pursuant
to the BHCA, to Section 8 of the Federal Deposit Insurance Act (12 V.S.C. §
1818), as amended, or to New York Banking Law imposing any civil or criminal
penalties on the Employee, Parent or Company, or issuing an order for the
removal or suspension of the Employee from office or the prohibition of the
Employee from participating in the conduct of the affairs of Company; provided,
however, that there shall be no discharge for Cause under clauses (c), (d), or
(g) to the extent such act is performed by the Employee at the direction of
Company’s CEO.

 

4.2 Resignation. The Employee’s employment hereunder shall automatically
terminate upon his Resignation during the Term. “Resignation” shall mean the
termination of the Employee’s full-time employment with Company other than by
reason of a (i) Disabling Event (as defined below), (ii) termination by Employee
for Good Reason (as defined below), (iii) termination by Company without Cause,
or (iv) termination by Company for Cause.

 

4.3 Disabling Event. In the event of a Disabling Event with respect to the
Employee, Company may terminate the Employee’s employment hereunder. Disabling
Event shall mean the Employee’s death or the Employee’s physical or mental
disability (as determined under Company’s long-term disability plan), which
renders the Employee incapable of performing his material duties and services as
an employee of Company and which continues for more than six consecutive months
or more than six months in total during any 12-month period.

 

4.4 Good Reason. The Employee may terminate his employment hereunder for Good
Reason (as defined below) during the 60-day period following the 30th day after
the Employee has notified Company of the circumstances constituting Good Reason
if Company has failed to eliminate the circumstances constituting such Good
Reason within such 30-day period. As used herein, the Employee shall have Good



--------------------------------------------------------------------------------

Reason to terminate his employment with Company in the event of (i) a relocation
of Company’s principal office more than 50 miles from New York, New York,
without the Employee’s prior written consent, (ii) an adverse change in the
Employee’s title, position or responsibility level set forth in Section 1.1 from
that in effect as of the Closing Date, taking into account the effect of changes
to Company and the Employee’s responsibilities as a result of the consummation
of the Agreement and Plan of Share Acquisition, without the Employee’s prior
written consent, (iii) a reduction in the Employee’s Base Salary, (iv) failure
to pay or grant Base Salary, Bonus, Additional Services Cash or Stock
Compensation or any amounts to which the Employee shall become entitled to in
accordance with Section 3.2(b) of this Agreement, in each case as provided by
the terms hereof, (v) a failure to comply in all material respects with the
provisions of Section 3.4 of this Agreement, (vi) an increase in required travel
on Company’s business from that which is required on the date hereof, except
that the Employee acknowledges that additional travel will be required due to
the global nature of Parent’s business, the California location of Parent’s
headquarter’s office and the provisions of Section 6.20(vi) of the Agreement and
Plan of Share Acquisition, (vii) a Change of Control (as defined below) or
(viii) a material breach by Company or Parent of this Agreement, in each case
after written notice specifying in reasonable detail the nature of the breach
and an opportunity to cure of not less than 30 days having been given to Company
or Parent, as the case may be.

 

4.5 Change of Control. A “Change of Control” shall be deemed to have occurred if
at any time before the end of the Term there is a change of control under any of
clause (a), (b), (c), or (d), below. For these purposes, Parent will be deemed
to have become a subsidiary of another corporation if anyone other corporation
owns, directly or indirectly, fifty percent (50%) or more of the total combined
voting power of all classes of stock of Parent or any successor to Parent by
merger, consolidation, or otherwise.

 

(a) A Change of Control will have occurred under this clause (a) if Parent is a
party to a transaction pursuant to which Parent is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation and, at any
time within twenty-four (24) months after the effective date of that
transaction, individuals. who were directors of Parent on the day after the last
annual meeting of stockholders of Parent occurring before the transaction cease
for any reason to constitute at least fifty-one percent (51 %) of the directors
of the surviving or resulting corporation or (if Parent becomes a subsidiary in
the transaction) of the ultimate parent of Parent.

 

(b) A Change of Control will have occurred under this clause (b) if Parent is a
party to a transaction pursuant to which Parent is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation and,
(i) after giving effect to such transaction, less than forty percent (40%) of
the then outstanding voting securities of the surviving or resulting corporation
or (if Parent becomes a subsidiary in the transaction) of the ultimate parent of
Parent represent or were issued in exchange for voting securities of Parent
outstanding immediately prior to such transaction and (ii) at any time within
twenty-four (24) months after the effective date of that transaction,
individuals who were directors of Parent on the date after the last annual
meeting of stockholders of Parent occurring before that effective date cease for
any reason to constitute at least fifty-one percent (51%) of the directors of
the surviving or resulting corporation or (if Parent becomes a subsidiary in the
transaction) of the ultimate parent of Parent.

 

(c) A Change of Control will have occurred under this clause (c) if any of the
events described in clause (i), (ii), (iii), or (iv) of this clause (c) (a
“Change Event”) occurs:

 

(i) There is a report filed on Schedule 13D of Schedule 14 D-l (or any successor
schedule, form, or report), each as adopted under the 1934 Act, disclosing the
acquisition of twenty-five percent (25%) or more of the voting stock of Parent
in a transaction or series of transactions by any person (as the term “person”
is used in Section B(d) and Section 14(d)(2) of the 1934 Act, a “Person”).

 

(ii) Parent is a party to a transaction pursuant to which Parent is merged with
or into, or is consolidated with, or becomes the subsidiary of another
corporation and, after giving effect to such transaction, less than fifty
percent (50%) of the then outstanding voting securities of the surviving or
resulting corporation represent or were issued in exchange for voting securities
of Parent outstanding immediately prior to such transaction.

 

(iii) There is a sale, lease, exchange, or other transfer (in one transaction or
a series of a related transactions) of all or substantially all of the assets of
Parent.

 

(iv) The stockholders of Parent approve any plan or proposal for the liquidation
or dissolution of Parent.



--------------------------------------------------------------------------------

(d) A Change of Control will have occurred under this clause (d) if any Person
announces an intention to engage in an “election contest” (as that term is
defined in Regulation 14 under the 1934 Act) relating to the election of
Directors of Parent and, at any time within the twenty-four (24) month period
immediately following the date of the announcement of that intention,
individuals who, on the day after the last annual meeting of stockholders of
Parent occurring before that announcement, constituted the directors of Parent
cease for any reason to constitute at least a majority thereof.

 

ARTICLE V.

 

EFFECT OF TERMINATION

 

5.1 Cause or Resignation. If the Employee’s employment is terminated (i) by
Company for Cause or (ii) by the Employee by his Resignation, the Employee’s
Base Salary, Bonus, and Additional Services Compensation, and other benefits
specified in Article III hereof shall cease at the time of such termination and
Employee shall not be entitled to any unpaid Bonus or unpaid Additional Services
Cash Compensation or Additional Services Stock Compensation; provided however,
that if the Employee’s employment is terminated for such reasons after the
second anniversary of the Closing Date, then the Employee shall be entitled to
any unpaid Additional Services Cash Compensation paid as soon as practicable
after the termination of employment and any Additional Services Stock
Compensation shall be exercisable, to the extent vested, in accordance with the
provisions of such stock option grant.

 

5.2 Disabling Event. If the Employee’s employment is terminated by Company by
reason of a Disabling Event, the Employee shall be entitled to receive:

 

  (1) all unpaid Base Salary up to the date of the Disabling Event, paid
periodically in accordance with Company’s regular payroll practices;

 

  (2) pro-rated Short-Term Bonus up to the date of the Disabling Event, based on
the amount of the prior fiscal year’s Short-Term Bonus, and any unpaid
Short-Term Bonus relating to the fiscal year prior to the fiscal year in which
the Disabling Event occurs, paid as soon as practicable following the Disabling
Event;

 

  (3) (i) pro-rated Long-Term Bonus up to the date of the Disabling Event, based
on the amount of the prior fiscal year’s Long-Term Bonus, and any undistributed
Long-Term Bonus relating to the fiscal year prior to the fiscal year in which
the Disabling Event occurs, distributed as soon as practicable following the
Disabling Event, where the restricted stock shall vest immediately and the stock
options shall become immediately exercisable and shall remain exercisable
through the first anniversary of the Disabling Event and (ii) the lapse of any
restrictions on prior year’s grants of restricted stock and acceleration of
exercisability on prior year’s grants of stock options;

 

  (4) Additional Services Cash Compensation, paid as soon as practicable
following the Disabling Event, and Additional Services Stock Compensation shall
become immediately exercisable and shall remain exercisable through the first
anniversary of the Disability Event; and

 

  (5) other benefits provided for in Section 3.4 hereof, which shall continue or
be paid or provided to the Employee in accordance with the terms of such plans.

 

5.3 Without Cause: Good Reason. If (i) Company desires to terminate the
Employee’s employment without Cause or (ii) the Employee terminates his
employment for Good Reason, the Employee shall remain on the payroll of Company
and shall be entitled to receive:

 

  (1) all unpaid Base Salary and unpaid Bonus Amount (as defined in Section 5.4
below) for the balance of the Term, paid in all cash, and paid periodically in
accordance with Company’s regular payroll practices;

 

  (2)

Additional Services Cash Compensation, paid in accordance with the Additional
Services Cash Compensation vesting provisions, and any Additional



--------------------------------------------------------------------------------

 

Services Stock Compensation shall be exercisable in accordance with the
provisions of such stock option grant; and

 

  (3) other benefits provided for in Section 3.4 hereof, which shall continue to
be paid or provided to the Employee for the remainder of the Term, subject to
such deductibles and co-payments as applicable under such plan or, if for any
reason the Employee is no longer treated as an employee of Company and such
benefits are not so payable, the cash value of such benefits shall be paid to
the Employee.

 

5.4 Bonus Amount. Bonus Amount shall mean an amount equal to the greater of
(i) the annual target Bonus for the Employee for the fiscal year in which the
termination occurs or (ii) the annual Bonus that was paid to the Employee for
the fiscal year preceding the fiscal year in which the termination occurs.

 

5.5 Company Liability. If the Internal Revenue Service (i) challenges the
deductibility of payments made to the Employee by Company or (ii) imposes any
excise tax on the Employee, in each case pursuant to this Agreement, in
connection with the consummation of the Agreement and Plan of Share Acquisition
or in the event of a Change of Control, Company shall make the Employee whole in
connection therewith and exclusively defend such action with counsel of its own
choice.

 

5.6 Retiree Medical Benefits. Notwithstanding anything to the contrary contained
in this Article V, the Employee shall be entitled to retiree medical benefits as
described in Section 3.4.

 

ARTICLE VI.

 

CONFIDENTIAL INFORMATION AND NONCOMPETITION

 

6.1 Acknowledgement. The Employee agrees and acknowledges that in the course of
rendering services to Company, its Affiliates, and their respective clients and
customers he has had and shall continue to have access to and has become and
shall become acquainted with confidential information about the professional,
business and financial affairs of Company, its Affiliates, and their respective
clients and customers and may have contributed to or may in the future
contribute to such information. The Employee acknowledges that Company is
engaged in a highly competitive business and that the success of Company in the
marketplace depends upon its goodwill and reputation. The Employee agrees and
acknowledges that reasonable limits on his ability to engage in activities
competitive with Company are warranted to protect its substantial investment in
developing and maintaining its status in the marketplace, reputation and
goodwill. The Employee recognizes that in order to guard the legitimate
interests of Company it is necessary to protect all such confidential
information, goodwill and reputation.

 

6.2 Proprietary Information. In the course of his service to Company and his
future service to Company, the Employee has had and shall continue to have
access to confidential information relating to Company or its Affiliates,
including, without limitation, trade secrets, client or customer lists,
information regarding marketing or sales plans, management organization
information (including but not limited to data and other information relating to
members of the Board), operating policies or manuals, business plans, financial
records, or other financial commercial business or technical information
relating to the Company or to the Company’s clients, customers, or others who do
business with the Company (collectively, “Proprietary Information”). Proprietary
Information shall include, without limitation, any and all items enumerated in
the preceding sentence, whether previously existing, now existing or arising
hereafter, whether or not conceived or developed by others or by the Employee
alone or by the Employee with others, and whether or not conceived or developed
during regular working hours; provided, however, that “Proprietary Information”
shall not include (i) any information which is in the public domain, so long as
such information is not in the public domain as a consequence of disclosure by
the Employee in violation of this Agreement, (ii) any information that becomes
available to the Employee, after he ceases to be an employee of Company, on a
non-confidential basis from a source other than Company or any of its Affiliates
and (iii) information of a general nature, not pertaining primarily to the
business of Company, which would generally be acquired in similar employment
with a comparable company.

 

For purposes of this Article VI, the term Affiliates of Company shall mean
persons controlling, controlled by or under common control with Company.



--------------------------------------------------------------------------------

6.3 Fiduciary Obligations. The Employee agrees and acknowledges that Proprietary
Information is of critical importance to Company and that violation of this
Article VI would seriously and irreparably impair and damage the business of
Company. The Employee therefore agrees to keep, at all times, whether during the
Term or thereafter, all Proprietary Information in a fiduciary capacity for the
sole benefit of Company and its clients and customers.

 

6.4 Non-Disclosure. The Employee shall not at any time, whether during the Term
or thereafter, disclose, directly or indirectly (except as required by law, but
only after prior consultation with Company), any Proprietary Information to any
person other than (a) authorized employees of Company or its Affiliates with a
legitimate need to know related to the business of Company or any such Affiliate
at the time of such disclosure, or (b) at the direction of Company, and in all
such cases only in the course of the Employee’s service to Company. Immediately
upon cessation of his employment for any reason whatsoever, the Employee shall
deliver to Company all notes, letters, records, and other documents then in his
possession or control which may contain Proprietary Information, and Employee
shall not retain or use any copies or summaries thereof.

 

6.5 Competitive Activities. (a) While actively employed as an employee during
the Term or, in the event of the termination of the Employee’s employment by the
Company for Cause or by the Employee without Good Reason prior to the completion
of the Term, for the two-year period following such termination, and except as
otherwise expressly consented to, approved or otherwise permitted by Company in
writing, and to the fullest extent permitted under applicable law, the Employee
shall not, directly or indirectly, (i) own, operate, control, accept employment
from, serve as an agent of or consultant to a business in connection with its
activity in providing investment advice, banking, trust, and custodial services
to registered investment companies, institutions, individuals, or’ other clients
and customers of Company or (ii) extend credit to or assist in arranging credit
to establish or conduct any such activity, or (iii) permit his name, reputation
or affiliations to be used in connection with any such business. The
restrictions in this Section 6.5 shall apply to all geographical areas where
Employee performed services for Company and to all other places where Company
does business and/or did business during the Term, and at all places where,
during the Term, the Company had plans to do business.

 

(b) During the Term, including any period during which Employee is on the
Company payroll, and for the two-year period after Employee is no longer on the
Company payroll, and except as otherwise expressly consented to, approved or
otherwise permitted by Company in writing, and to the fullest extent permitted
under applicable law, the Employee shall not, directly or indirectly, request,
induce or attempt to influence any client or customer of Company or of any
Affiliate to limit, curtail or cancel its business with Company or any Affiliate
or solicit such party for such business. For the purpose of this Article VI, the
term clients and customers of Company or its Affiliates shall include any person
that received services from Company or any Affiliate during the twelve-month
period prior to cessation of the Employee’s employment with Company, and any
person to which Company or any Affiliate had either submitted on or prior to the
Employee’s date of termination a written response to such client or customer’s
request for proposal or had other contacts, whether oral or written, regarding
retention of Company or such Affiliate as an investment adviser, as well as any
potential clients or customers to whom Company or an Affiliate has made
presentations within the twelve-month period prior to cessation of the
Employee’s employment with Company.

 

(c) During the Term, including any period during which Employee is on the
Company payroll, and for the two-year period after Employee is no longer on the
Company payroll, and except as otherwise expressly consented to, approved or
otherwise permitted by Company in writing, and to the fullest extent permitted
under applicable law, the Employee shall not, directly or indirectly, request,
induce or attempt to influence any current officer, director, employee,
consultant, agent or representative of Company or of ally Affiliate, as well as
any person with whom the Company or any Affiliate is at such time engaged in
discussions regarding potential employment (i) to terminate his or her
employment or business relationship with Company or any Affiliate or (ii) to
commit any act that, if committed by the Employee, would constitute a breach of
any provision hereof.

 

6.6 Equitable Remedies. Notwithstanding any other provision of this Agreement to
the contrary, the Employee acknowledges and agrees that the services to be
rendered by the Employee hereunder are of irreplaceable value, that Company will
suffer irreparable injury and damage and will have no adequate remedy at law and
could not be reasonably or adequately compensated in damages for any breach or
threatened or attempted breach by the Employee of the provisions of this Article
VI, and that, in light of the foregoing, it is of the utmost importance that the
parties’ respective obligations under Article VI of this Agreement be maintained
during any dispute resolution process. Accordingly, the Employee expressly
agrees that Company



--------------------------------------------------------------------------------

shall be entitled, in addition to the other rights or remedies that may be
available to it under this Agreement or at law, to seek a temporary or permanent
restraining order or injunction in any court of competent jurisdiction
(i) enjoining or restraining the Employee from engaging in any conduct in
violation or threatened violation of the provisions of this Article VI or
(ii) maintaining the strict performance of the parties’ respective obligations
under Article VI of this Agreement during any dispute resolution process.
Employee agrees that any such restraining order or injunction may be granted
without the necessity of Company posting any bond. Pending arbitration pursuant
to Section 7.6 of this Agreement, Company shall be entitled to cease making any
payments or providing any benefits to the Employee and to obtain temporary and
preliminary injunctive relief as described in Section 6.6(i) from a court of
competent jurisdiction.

 

ARTICLE VII.

 

MISCELLANEOUS

 

7.1 Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed delivered when delivered by hand, upon confirmation of receipt
by telecopy or when sent by first-class, certified mail, postage, and fees
prepaid, as follows:

 

  (a) For notices and communications to Company:

 

Fiduciary Trust Company International

2 World Trade Center

New York, NY 10048

Attention: Michael O. Magdol

Facsimile: (212) 524-5029

 

With a copy to Parent:

 

Franklin Resources, Inc.

777 Mariners Island Blvd.

San Mateo, California 94404

Attention: Martin Flanagan

Facsimile: (650) 312-2804

 

-and-

 

Attention: Leslie M. Kratter

Facsimile: (650) 312-2804

 

  (b) For notices and communications to the Employee:

 

William Y. Yun

Fiduciary Trust Company International

2 World Trade Center

New York, NY 10048

 

By notice complying with the foregoing provisions of this Section 7.1, each
party shall have the right to change the .address for future notices and
communications to such party.

 

7.2 Modification. As of the date of this Agreement, this Agreement (and the
other agreements and documents referred to herein) shall constitute the entire
agreement between the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, whether written or oral.
Any amendment or modification shall require the written agreement of the parties
hereto. Notwithstanding anything herein to the contrary, this Agreement shall be
amended or modified prior to the Closing Date only with the written approval of
the Board of Directors of Company and Parent.

 

7.3 Assignment. This Agreement and all rights hereunder are personal to the
Employee and may not, unless otherwise specifically permitted herein, be
assigned by him. If the Employee dies,



--------------------------------------------------------------------------------

payments hereunder may be made to the Employee’s estate. Notwithstanding
anything else in this Agreement to the contrary, Company may not assign its
rights and obligations under this Agreement.

 

7.4 Captions. Captions herein have been inserted solely for convenience of
reference and in no way define, limit or describe the scope or substance of any
provision of this Agreement.

 

7.5 Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any provision of this Agreement or the application
thereof is held to be unenforceable because of the duration or scope thereof,
the parties hereto agree that the panel of arbitrators or court making such
determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form shall be valid and enforceable to the full extent permitted
by law.

 

7.6 Arbitration. Any controversy or claim arising from or relating to this
Agreement or breach thereof shall be settled exclusively by arbitration in New
York, New York in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect. The arbitration shall take
place at a location mutually agreed by the parties or, if the parties are unable
to agree within 30 days of commencement of arbitration, in New York, New York.
Within 30 days after the commencement of arbitration, the parties shall mutually
select three arbitrators. Judgment on the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof. The expense of such
arbitration shall be borne equally by the parties hereto. Notwithstanding the
foregoing, any controversy or claim arising out of or relating to any claim by
the Company for temporary or permanent relief with respect to Section 6 of this
Agreement heed not be resolved by arbitration and may be resolved in accordance
with Section 6.6 of this Agreement.

 

7.7 Legal Fees. All legal fees incurred relating to any controversy or claim
arising from or relating to this Agreement or breach thereof shall be borne by
Parent if Parent is the non-prevailing party. If the Employee is the
non-prevailing party, then each party shall be responsible for its own legal
fees.

 

7.8 Governing Law. This Agreement shall be construed under and governed by the
laws of the State of New York.

 

7.9 Termination. In the event that the Closing Date does not occur prior to
October 25, 2001, or in the event of a Disabling Event to the Employee prior to
the effective date of this Agreement, this Agreement shall terminate and have no
force or effect.

 

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have duly
executed this Agreement as a binding contract as of the day and year first above
written.

 

FRANKLIN RESOURCES, INC.

By:

  /s/    MARTIN L. FLANAGAN               FIDUCIARY TRUST COMPANY INTERNATIONAL

By:

  /s/    ANNE M. TATLOCK              

 

Accepted and agreed to

this 26 day of December, 2000

 

/s/    WILLIAM Y. YUN         WILLIAM Y. YUN



--------------------------------------------------------------------------------

Fiduciary Trust Company International

 

600 Fifth Avenue

 

New York, New York 10020

 

(212) 632-3000

 

    Fiduciary

        Trust

  International

 

AMENDMENT ONE TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”) to the Employment Agreement (the “Employment
Agreement”) dated as of December 22, 2000, by and among WILLIAM Y. YUN
(“Employee”), FIDUCIARY TRUST COMPANY INTERNATIONAL, a bank organized under the
New York State Banking Law (“Company”), and FRANKLIN RESOURCES, INC., a Delaware
corporation (“Parent”), is entered into as of the 1st day of January, 2002, by
and among Employee, Company and Parent.

 

WHEREAS, Article I of the Employment Agreement provides that Employee shall
serve as President of the Company with a full-time commitment to the furtherance
of the business of the Company; and

 

WHEREAS, Employee, Company and Parent have agreed that it is in their mutual
best interest for Employee to be free to serve such affiliates of Company in
such capacities as, in the opinion of Parent or Company with the consent of
Employee, best suit the interests of Parent, Employee and Company;

 

NOW, THEREFORE, in consideration of the foregoing recitals, Company, Parent and
Employee agree as follows:

 

1. The following sentence shall be added as the second sentence of Section 1.2.
of the Employment Agreement: “Employee acknowledges that in the course of
rendering services for the furtherance of the business of Company, Company may
require that Employee render services for or on behalf of FTI Institutional, LLC
or, with Employee’s written consent, any other affiliate of Company, as Company
may from time to time determine.”

 

2. This Amendment, and any request by Company that Employee render services
pursuant to this Amendment, shall not constitute “Good Reason” pursuant to
Section 4.4 of the Employment Agreement.

 

3. All other terms and conditions of the Employment Agreement not otherwise
specifically amended or supplemented by this Amendment shall remain unchanged
and in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have duly
executed this Amendment as a binding contract as of the day and year first above
written.

 

FRANKLIN RESOURCES, INC.

      FIDUCIARY TRUST COMPANY INTERNATIONAL     /s/    LESLIE M. KRATTER        
     

/s/    ANNE M. TATLOCK, Chairman & CEO        

     Name and Title:   Leslie M. Kratter      

Name and Title:

            Senior Vice President                

Accepted and agreed to as of

This 1st day of January, 2002

               

/s/    WILLIAM Y. YUN        

                                       